REQUESTED BY: Dear Senator Nichol:
This is in reply to your inquiry concerning LB 572 which would amend sections 24-345 and 24-348 to require that certain monies held by the clerk of the district court be paid to the State Treasurer for eventual deposit in the permanent school fund rather than to the county treasurer for deposit in the county general fund.
As a result of the enclosed opinion of this office dated October 1, 1975, the Unclaimed Property Act was amended in 1977 to provide that various funds be deposited in the permanent school fund rather than in the state general fund.
When the Unclaimed Property Act was enacted in 1969 it is my recollection that it was intended that all unclaimed property in the hands of various governmental agencies be delivered to the State Treasurer. In this regard note the disposition of similar funds referred to in our opinion under section 24-563. It would therefore appear that LB 572 is intended to bring unclaimed funds in the hands of the clerk of the district court in conformity with similar funds in the hands of other agencies.